MEMORANDUM**
Crispina Torres-Bello, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. *792§ 3.1(a)(7) without opinion an immigration judge’s denial of her request for cancellation of removal under § 240(a)(B) of the Immigration and Nationality Act. The immigration judge concluded that petitioner failed to show the requisite “exceptional and extremely unusual hardship.”
Petitioner contends that the BIA’s decision “without opinion” does not comport with due process, which requires the BIA to provide an explanation as to what was “heard, considered, and decided” in reaching its decision. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.